Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/04/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alec Larsen on 4/07/2022.
Please amend the Claims submitted 4/04/2022 as follows:

3.	(Currently Amended) The method of claim 2, wherein the un-augmented reflection of the user's appearance is received from a mirror.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For claim 2, the closest prior art as the combination of Ganapathy et al. (U.S. Patent Application Publication 2012/0162255 A1), Karstens (U.S. Patent Application Publication 2011/0029889 A1) and Anderson et al., YouMove: Enhancing Movement Training with an Augmented Reality Mirror, UIST’13, October 2013, fails to disclose and/or teach: capturing, by a camera, an image of a user that is an un-augmented reflection of a user's appearance; determining at least one augmented appearance associated with the user, based on the graphics information and the appearance condition; augmenting the captured image of the user with the at least one graphics object by rendering and applying the at least one graphics object onto the captured image; andPage 2 of 14Application No. 17/011,45731046.347546Response Filed: 4/4/2022 Reply to Office Action of: 12/2/2021displaying on the computerized wearable vision device, an augmented image comprising the rendered at least one graphics object based on the augmentation of the captured image of the user.
For claim 10, the closest prior art as the combination of Ganapathy et al. (U.S. Patent Application Publication 2012/0162255 A1), Karstens (U.S. Patent Application Publication 2011/0029889 A1) and Anderson et al., YouMove: Enhancing Movement Training with an Augmented Reality Mirror, UIST’13, October 2013, fails to disclose and/or teach: capturing, by a camera, the digital image that is an un-augmented reflection of an appearance of a first user; determining an altered appearance of the digital image based on the appearance condition and the graphics information; augmenting the digital image with the at least one graphics object by rendering and applying the at least one graphics object onto the digital image; and causing to display the rendered at least one graphics object based on the augmentation of the digital image.
For claim 18, the closest prior art as the combination of Ganapathy et al. (U.S. Patent Application Publication 2012/0162255 A1), Karstens (U.S. Patent Application Publication 2011/0029889 A1) and Anderson et al., YouMove: Enhancing Movement Training with an Augmented Reality Mirror, UIST’13, October 2013, fails to disclose and/or teach: capturing a digital image, wherein the digital image is an un-augmented reflection of an appearance of a first user; determining an altered appearance of the digital image based on the appearance condition and the graphics information; augmenting the digital image with the at least one graphics object by rendering and applying the at least one graphics object onto the digital image; and causing to display on the display device the rendered at least one graphics object based on the augmentation of the digital image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES TSENG/Primary Examiner, Art Unit 2613